SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 5)* SONOMA VALLEY BANCORP (Name of Issuer) Common Stock, No Par Value (Title of Class of Securities) 835592 10 6 (CUSIP Number) February 14, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) T Rule 13d-1(c) £ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.835592 10 6 1 NAME OF REPORTING PERSON Robert B. Hitchcock S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* a¨ b¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA 5 SOLE VOTING POWER NUMBER OF SHARES 115,704 BENEFICIALLY 6 SHARED VOTING POWER OWNED BY EACH 0 REPORTING 7 SOLE DISPOSITIVE POWER PERSON WITH 115,704 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 115,704 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES*¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW ¨ 5.1% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTION BEFORE FILLING OUT! SCHEDULE 13G Item 1. Name and Address of Issuer (a) Sonoma Valley Bancorp (b) 202 West Napa Street Sonoma, California 95476 Item 2. Name, Address and Citizenship of Person Filing; Class of Securities and CUSIP Number (a) Robert B. Hitchcock (b) 202 West Napa Street Sonoma, California 95476 (c) USA (d) Common Stock (e) 835592 10 6 Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b), check whether the person filing is a: (a) £ Broker or Dealer registered under Section 15 of the Act (b) £ Bank is defined in Section 3(a)(6) of the Act (c) £ Insurance Company as defined in Section 3(a)(19) of the Act (d) £ Investment Company registered under Section 8 of the Investment Company Act (e) £ Investment Adviser registered under Section 203 of the Investment Advisers Act of 1940 (f) £ Employee Benefit Plan, Pension Fund which is subject to the provisions of the Employee Retirement Income Security Act of 1974 or Endowment Fund; see §240.13d-1(b)(1)(ii)(F) (g) £ Parent Holding Company, in accordance with §240.13d-1(b)(ii)(G) (Note: See Item 7) (h) £ Group, in accordance with §240.13d-1(b)(1)(ii)(H) Item 4. Ownership (a) Amount Beneficially Owned: 115,704 (b) Percent of Class: 5.10% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 115,704(1) (ii) shared power to vote or to direct the vote: 0 (iii) sole power to dispose or to direct the disposition of: 115,704(1) (iv) shared power to dispose or to direct the disposition of: 0 (1) Includes options to purchase 27,797 shares of Common Stock exercisable within 60 days of December 31, 2007. Item 5. Ownership of Five Percent or Less of a Class If this Statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: o. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary which Acquired the Security Being Reported on by the Parent Holding Company Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification By signing below, I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transactions having that purposes or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 14, 2008 /s/ Robert B. Hitchcock Robert B. Hitchcock, an Individual
